Stevens, J.
The defendant does not contend that her roadhouse was not used for immoral purposes. Her defense is that she had no knowledge that the premises owned and occupied by her were being used for such purposes.
A careful examination of the entire record leaves no reasonable doubt in the minds of the members of this court that the defendant was the proprietor of a house of ill-fame and that she had full knowledge that her property was being used for that purpose by the inmates of the place.
By the Court. — Judgment affirmed.